Citation Nr: 1543839	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected disability of hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic fatigue syndrome as secondary to the service-connected disability of hepatitis C.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for psoriasis arthritis as secondary to the service-connected disability of hepatitis C. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran; P.L.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The issues of 1) depression as secondary to hepatitis C, 2) erectile dysfunction as secondary to hepatitis C, and 3) peripheral neuropathy as secondary to hepatitis C have been raised by the record, respectively, by the VA Form 9 filed on November 6, 2012, by the Veteran's statement filed on June 3, 2011, and by the Veteran's testimony at the July 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran served on active duty from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Entitlement to an initial compensable rating
 for the service-connected disability of hepatitis C

The Veteran last underwent a VA medical examination for his hepatitis C disability in November 2010.  The most recent VA treatment records in the Veteran's claims folder date from July 2012.  On the VA Form 9 appeal of November 2012, the Veteran stated, "Although my recent tests have shown my liver function showed only minimal disease activity I still have long periods of fatigue and weakness."  The Veteran alleges that the most recent medical evaluation of record does not reflect his current condition.  The Veteran stated, "I feel a continuing regression in more and more symptoms and more and more fatigue."  See transcript of July 2015 Board hearing.

Based on the Veteran's assertion of worsened symptoms, a new examination is needed to ascertain the current severity of the Veteran's hepatitis C disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (holding that VA's duty to assist includes conducting a contemporaneous medical examination, in particular if the claimant contends that a service-connected disability has become worse).

Whether new and material evidence has been submitted to reopen previously denied claims for service connection for  chronic fatigue syndrome and psoriasis arthritis

By a rating decision of September 2009, the RO in Nashville, Tennessee denied service connection for chronic fatigue syndrome and for psoriasis arthritis on the grounds that new evidence submitted since the last final denial of the claim in December 2004 was not material to the claim.  The Veteran filed a notice of disagreement in October 2009, asserting that he disagreed with all determinations therein.  The RO subsequently issued a rating decision of December 2010 which granted service connection for hepatitis C, and a statement of the case of October 2012 which only addressed the issue of a compensable rating for the service-connected disability of hepatitis C.

A statement of the case pertaining to the issues of service connection for chronic fatigue syndrome as secondary to the service-connected disability of hepatitis C and service connection for psoriasis arthritis as secondary to the service-connected disability of hepatitis C has yet to be issued by the RO.  Where a notice of disagreement (NOD) has been filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:


1. Contact the Veteran and obtain the names and addresses of all medical care providers who have treated him for hepatitis C.  After obtaining proper authorization, the RO/AMC should obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

2. Obtain any VA treatment records dated after July 2012 pertaining to the remanded claims.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, schedule the Veteran for a VA examination to determine the current symptoms, nature, extent, and severity of the Veteran's hepatitis C.  Any testing deemed necessary should be conducted.  

The electronic claims file must be made available for review and the examiner should note the electronic claims folder was reviewed.

4. Thereafter, readjudicate the remanded claims after ensuring that the examination reports are adequate.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the case is returned to the Board.

5. Issue a statement of the case which addresses whether new and material evidence was presented to reopen previously denied claims for chronic fatigue syndrome and psoriasis arthritis to include as secondary to service-connected hepatitis C.  Inform the Veteran how he can perfect an appeal as to these issues.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


